t c memo united_states tax_court massoud fanaieyan and ziba fanaieyan petitioners v commissioner of internal revenue respondent docket no filed date massoud fanaieyan and ziba fanaieyan pro sese andrew r moore for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure penalty under sec_6662 for the issue for decision is whether petitioners qualify for the premium assistance tax_credit ptc under sec_36b findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioners resided in california when they timely filed their petition in mr fanaieyan was retired and owned rental properties and his wife worked as a hairstylist before retirement he worked as a manager for a financial_institution petitioners received health_insurance_coverage through the covered california health insurance marketplace created under the patient protection and affordable_care_act aca pub_l_no 124_stat_119 from march through date and their two children received coverage from march through date petitioners received the benefit of the dollar_figure in advance_payments of the ptc aptc for their health insurance unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent has conceded that petitioners are not liable for the dollar_figure sec_6662 penalty petitioners timely filed a joint form_1040 u s individual_income_tax_return for on their form_1040 they reported adjusted_gross_income of dollar_figure and claimed four exemptions for themselves and their children but failed to report the aptcs paid on their family’s behalf or to reconcile that amount with their allowable ptc on form_8962 premium_tax_credit ptc respondent determined that petitioners were not entitled to the ptc and therefore increased their tax_liability by the amount of the aptcs after this case was continued from a previous trial calendar petitioners provided to respondent a form 1040x amended u s individual_income_tax_return for an attached schedule c profit or loss from business reported that mr fanaieyan operated a publishing business that used the cash_receipts_and_disbursements_method of accounting realized income of dollar_figure and incurred expenses of dollar_figure for a net_loss of dollar_figure that loss reduced petitioners’ adjusted_gross_income reported on the form 1040x to dollar_figure the publishing business consisted of mr fanaieyan’s efforts beginning no later than to publish and promote a book written by his sister she wrote the book--a fictional account of challenges faced by a baha’i student in iran--to publicize the plight of a persecuted religious minority in iran but was not able to publish it there mr fanaieyan wanted to support his sister’s efforts to bring attention to the issue and hoped that the book would generate enough revenue to cover publishing expenses and provide some income for his sister in iran his efforts to promote his sister’s book were spread over several years but did not take up most of his time and had ceased by a schedule of income and expenses prepared by mr fanaieyan shows expenses for and for publishing the book and shipping it to various readers no expenses for and a single expense of dollar_figure for labeled advance to the author the schedule also lists income from a few sales of the book in and but no sales in or i burden_of_proof opinion ordinarily the taxpayer bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 in particular taxpayers bear the burden of proving entitlement to any deductions claimed 503_us_79 292_us_435 the burden_of_proof shifts to the commissioner under sec_7491 when a taxpayer comes forth with credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability see rule a petitioners do not contend nor does the evidence establish that the burden shifts to respondent under sec_7491 as to any issue of fact ii premium_tax_credit sec_36b provides for a ptc to subsidize the cost of health insurance purchased through a health insurance marketplace by taxpayers meeting certain statutory requirements see sec_1_36b-2 income_tax regs that section was created by aca sec_1401 and a - c stat pincite and the health care and education reconciliation act of pub_l_no sec_1001 sec_124 stat pincite together commonly referred to as the affordable_care_act see mcguire v commissioner 149_tc_254 the ptc is available to households with incomes between and of the federal poverty_line sec_36b eligible taxpayers may claim the ptc for health insurance covering dependents sec_36b and dependents may not claim the credit on their own returns sec_36b aptcs are made directly to an insurer during the taxable_year aca sec c a stat pincite codified pincite u s c sec aptcs made on behalf of a taxpayer or members of the taxpayer’s household including dependent_children must be reported on the taxpayer’s form_1040 if the amount of the aptcs exceeds the ptc to which the taxpayer is entitled the excess increases the tax owed by the taxpayer and reduces any refund otherwise payable to the taxpayer sec_36b sec_1_36b-4 income_tax regs sec_1_36b-4t a ii a temporary income_tax regs fed reg date a taxpayer must reconcile all advance credit payments for coverage of any member of the taxpayer’s family see mcguire v commissioner t c pincite petitioners do not dispute the facts surrounding the aptcs made on their behalf they argue only that they should be able to deduct losses arising from the publishing business claimed on their form 1040x reducing their income by that amount the federal poverty_line for for a family of four residing in california was dollar_figure and of the federal poverty_line was dollar_figure see fed reg date if petitioners are entitled to a deduction for the publishing business_losses their household_income defined as their adjusted_gross_income with modifications not relevant here sec_36b sec_1_36b-1 income_tax regs would fall below of the applicable federal poverty_line for their family and they would be entitled to the ptc therefore we must decide whether petitioners’ respondent has not argued that petitioners’ household_income as defined in sec_36b should be increased above the adjusted_gross_income of dollar_figure that petitioners reported originally adjusted_gross_income as initially reported for may be reduced by the losses that they now claim for mr fanaieyan’s publishing business iii publishing business several obstacles stand in the way of petitioners’ deduction of the publishing business_expenses first most of the expenses on mr fanaieyan’s schedule of income and expenses for the publishing business were paid in and and by he had abandoned the business entirely mr fanaieyan explained that he treated the expenses as akin to capital investments therefore he deducted them for because he had abandoned the business by then the problem with his reasoning is that he reported these expenditures on schedule c as business_expenses therefore if deductible at all under sec_162 they were deductible under the cash_method_of_accounting for the year when paid sec_1_446-1 sec_1_461-1 income_tax regs mr fanaieyan’s schedule of income and expenses lists the dollar_figure advance to the author as the only expense paid in thus because he had ceased the publishing business by it wa sec_4 because we conclude that petitioners are not entitled to the deductions we need not address an additional obstacle substantiation sec_1_461-1 income_tax regs restricts deduction of expenditures that create assets with useful lives extending substantially beyond the close of the taxable_year of payment and sec_1221 defines capital_asset to exclude property_held_for_sale by the taxpayer in his trade_or_business not deductible as a business_expense for even if we assume it met the other requirements for deductibility in addition petitioners failed to establish that the publishing business was an activity engaged in for profit for purposes of sec_183 that section disallows deductions for an activity_not_engaged_in_for_profit except to the extent of the gross_income from the activity unless the deductions are otherwise allowable without regard to profit considerations sec_183 and b the statute directs us to the standards under sec_162 and sec_212 and to determine whether an activity is not engaged in for profit sec_183 sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business and sec_212 and allow deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or the management conservation or maintenance of property for the production_of_income our determination regarding profit_motive is based on the application of objective standards to all of the facts and circumstances of each case sec_1 a income_tax regs objective facts outweigh the taxpayer’s statement of intent id however there need not be a reasonable expectation of profit for us to find a profit_motive showing a small chance of making a large profit may be sufficient id sec_1_183-2 income_tax regs provides nine nonexclusive factors to take into account in determining whether a profit_motive exists the manner in which the taxpayer carries on his activity the expertise of the taxpayer and his advisors the time and effort expended by the taxpayer in carrying on the activity whether the assets used in the activity are expected to appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the extent to which the taxpayer derives personal pleasure or enjoyment from the activity our consideration is not limited to these factors and none of them is determinative the totality of the facts and circumstances including these factors indicates that mr fanaieyan did not engage in the publishing business with the predominant primary or principal objective of making a profit see 4_f3d_709 9th cir aff’g tcmemo_1991_212 see also warden v commissioner tcmemo_1995_176 wl at listing cases that apply the profit_motive requirement in sec_183 aff’d f 3d 9th cir while mr fanaieyan hoped that the book would pay for itself and perhaps generate a little income for his sister his primary objective was to support his sister’s efforts to publicize the issue raised by the book not to make a profit on its sale see hylton v commissioner tcmemo_2016_234 at explaining that where a taxpayer has both personal and profit objectives for engaging in an activity it is the court’s task to determine which objective was primary aff’d 721_fedappx_300 4th cir he had no history or particular expertise in publishing and his testimony at trial convinced us that he did not devote most of his time to it when we characterized the activity as a labor of love at trial he agreed and added that he wanted the book to generate income for his sister his motives are commendable but they are not enough to entitle petitioners to deduct any of their reported business_expenses iv conclusion because petitioners are not entitled to deduct their claimed business_expenses their household_income exceeds of the applicable federal poverty_line for and they are not entitled to the ptc for that year any contentions we have not addressed we deem irrelevant moot or meritless to reflect the forgoing an appropriate decision will be entered
